              Case 1:21-cv-01094 Document 1 Filed 02/08/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
DULAURY FERREIRA,                                                 Civ Action No: 21-CV-1094

                          Plaintiff,
                                                                  VERIFIED COMPLAINT
        - against -

FAUSTO JAVIER VELOZ SORIANO and
JAVIER THE JEWELER COMPANY LLC,
                           Defendants.
--------------------------------------------------------------X

        Plaintiff, DULAURY FERREIRA, (“Plaintiff”), by his attorneys, THE LINDEN LAW

GROUP, P.C., as and for his Verified Complaint against the Defendants, alleges as follows:

                                       PRELIMINARY STATEMENT

        This action is brought by Plaintiff for actual, compensatory and punitive damages against

Defendants for inter alia fraud and breach of contract of over $700,000 with an exact amount to

be determined at trial.

                                       JURISDICTION and PARTIES

        1.       This Court has subject matter jurisdiction over the action pursuant to 28 U.S.C.

§1332, because the matter in controversy exceeds the sum of $75,000 and the parties are citizens

of different states.

        2.       Plaintiff DULAURY FERREIRA, is an individual over the age of eighteen and is

a citizen of Berks County, State of Pennsylvania.

        3.       On information and belief, Defendant FAUSTO JAVIER VELOZ SORIANO

(“Defendant”) and is over the age of eighteen and is a citizen of the City, County and State of New

York.
             Case 1:21-cv-01094 Document 1 Filed 02/08/21 Page 2 of 11




       4.      On information and belief, Defendant JAVIER THE JEWELER COMPANY

LLC is a domestic corporation duly chartered doing business in the City of New York with a

principal place of business at 76 West 47th Street, New York, New York.

                                     STATEMENT OF FACTS

       5.      On February 12, 2020, Defendant contacted Plaintiff to build his gold and other

jewelry website. Plaintiff himself had experience in this area having built his own and other’s

jewelry stores and online presence

       6.      The parties entered an agreement for the above. After Plaintiff built the website,

Defendant offered a partnership with Plaintiff as to his profits for the business, as Defendant was

unfamiliar with the management of it. Plaintiff then developed a platform for the two to work

together.

       7.      Part of the agreement and which Plaintiff did, was to negotiate and secure

appropriate space for the business on 47th Street in Manhattan. At the time, Defendant offered and

Plaintiff agreed to 20% of the profit of the business.

       8.      Plaintiff had developed a partnership program with other jewelry merchants which

became wildly successful. He maintained an excellent relationship with both clients and lenders.

       9.      On August 1, 2020, Plaintiff opened another location in Miami, Florida, with

Defendant as his partner.

       10.     In September, 2020, Plaintiff noticed a number of accounting irregularities with

sales from the parties’ shared business. Specifically, Plaintiff discovered a monthly sales report of

over $800,000, but a discrepancy of only half of that amount accounted for.




                                                  2
              Case 1:21-cv-01094 Document 1 Filed 02/08/21 Page 3 of 11




        11.      When confronted with this discrepancy, Defendant refused to produce records of

expenses.

        12.      On October 1, 2020, Defendant demanded to terminate the partnership with

Plaintiff and to split the profit at that time.

        13.      As such on October 2, 2020, the parties put in writing an agreement to dissolve the

partnership with specific terms including payments, merchandise and a store to Plaintiff.

        14.      Said Agreement is annexed hereto as Exhibit “1.”

        15.      At various points in time after the signing of the Agreement on October 2, 2020,

Defendant began a “smear campaign” against Plaintiff with his numerous other partners. Among

other things, Defendant directed certain partners of Plaintiff to leave his program and work directly

with Defendant. He told members not to deal with Plaintiff because he was going to use their

information to commit fraud, to be careful of anything they sign with me, and told wholesalers not

to trust Plaintiff

        16.      Defendant’s campaign of defamation, trade libel and tortious interference with

business against Plaintiff was successful.

        17.      In addition, Defendant categorically breached each term of the mutual dissolution

Agreement the parties had executed on October 2, 2020.

        18.      As a result of Defendant’s breach of contract, fraud and defamation, Plaintiff has

suffered significant monetary damage, good will and reputation in the business community in

which he operates and has developed.




                                                  3
              Case 1:21-cv-01094 Document 1 Filed 02/08/21 Page 4 of 11




        19.     While the total amount of Plaintiff’s damages is as yet unknown and will be

determined at trial. His actual damages exceed $700,000 from Defendant’s breach of the parties

contract alone, without regard for those damages stemming from Plaintiff’s other causes of action.

                                            COUNT I
                                        Breach of Contract

        20.     Plaintiff repeats and realleges each and every allegation above and incorporate

same as if fully set forth herein.

        21.     The Defendant’s conduct herein complained of was in derogation of his contractual

obligations pursuant to the dissolution Agreement governing the parties winding down of their

partnership annexed hereto as Exhibit “1.”

        22.     Defendant’s multiple breaches of the contract between the parties caused plaintiff

to suffer substantial injury and damage and will in the future continue to cause additional

substantial money damages.

        23.     By virtue of the foregoing, Plaintiff is entitled to judgment for Defendant’s breach

of the Agreement.

                                           COUNT II
                               Tortious Interference with Business

        24.     Plaintiff repeats and re-alleges each and every allegation made in the paragraphs

above and incorporates same herein as if fully set forth.

        25.     Plaintiff had numerous contracts with the various members of his partnership

program.

        26.     Defendant knew of the various contracts Plaintiff had with numerous members and

clients of his partnership program.



                                                 4
              Case 1:21-cv-01094 Document 1 Filed 02/08/21 Page 5 of 11




        27.    Defendant intentionally procured multiple breaches of the contracts Plaintiff had

with various of his other members of the partnership program.

        28.    Plaintiff suffered damages as a result of those breaches of contract due to

Defendants’ conduct.

                                           COUNT III
                                      (Defamation and Libel)

        29.    Plaintiff repeats and re-alleges each and every allegation made in the paragraphs

above and incorporates same herein as if fully set forth.

        30.    Defendants knew, or should have known, that the statements herein complained of

were false before they were so published.

        31.    These defamatory and libelous statements described above were made by the

Defendants with malice and/or a reckless disregard for the truth or falsity of such statements.

        32.    These defamatory and libelous statements described above were published to third

parties, namely, to numerous partners and members of Plaintiff’s business.

        33.    Defendants published these false and defamatory statements with knowledge of

their falsity and/or with a reckless disregard for the truth or falsity of these statements.

        34.    These statements constitute defamation and/or libel per se because they have

injured Plaintiffs with respect to his trade, business, or profession.

        35.    These statements constitute defamation and/or libel per se because they falsely

impugn the Plaintiffs’ honesty, trustworthiness, dependability, and professional fitness and

abilities.

        36.    These defamatory and libelous statements describe above have had a devastating

effect on the plaintiff’s personal and professional reputations.


                                                   5
              Case 1:21-cv-01094 Document 1 Filed 02/08/21 Page 6 of 11




        37.     By reason of the foregoing, Defendants are liable to the Plaintiff for defamation

and libel.

        38.     As a direct, natural and proximate result of said defamation, the Plaintiffs continue

to suffer economic and reputational harm.

        39.     As a result of above Defendants’ conduct against Plaintiff, the Plaintiff is entitled

to monetary damages.

                                          COUNT IV
                          Business Disparagement/Injurious Falsehood

        40.     Plaintiff repeats and re-alleges each and every allegation made in the paragraphs

above and incorporates same herein as if fully set forth.

        41.     Defendants’ utterance and/or publication of statements to Plaintiff’s other member

partners about Plaintiff’s business were untrue.

        42.     The statements herein complained of denigrated and disparaged, and continue to do

so, the quality of the Plaintiff’s business.

        43.     The Defendants’ disparaging statements were made, and are continued to be made,

with ill will, scienter, deliberate falsification, malice and/or reckless indifference.

        44.     Defendants’ false statements about Plaintiff to numerous other of Plaintiff’s

member partners induced them to refrain from dealing with Plaintiff or otherwise continues to

deprive Plaintiff of prospective economic advantage.

        45.     As a result of Defendants’ conduct, the Plaintiff is entitled to monetary damages.




                                                   6
               Case 1:21-cv-01094 Document 1 Filed 02/08/21 Page 7 of 11




                                         COUNT V
                  Breach of Implied Covenant of Good Faith and Fair Dealing

         46.    Plaintiff repeats and realleges each and every allegation above and incorporate

same as if fully set forth herein.

         47.    Defendants were under an obligation to deal fairly with Plaintiff and in good faith

at all times relevant herein and before their transactions with Plaintiff.

         48.    Defendants willfully or negligently breached covenants to Plaintiff in so acting.

         49.    Plaintiff suffered damages proximately related to Defendants’ breach of implied

covenant of good faith and fair dealing.

         50.    Plaintiff has suffered actual and compensatory damages from Defendants’ breach.

                                          COUNT VI
                            Fraudulent Inducement and Concealment

         51.    Plaintiff repeats and realleges each and every allegation above and incorporates

same herein.

         52.    This Cause of Action is asserted against Defendants for actual, compensatory and

punitive damages based upon common law fraud and/or fraud in the inducement and concealment.

         53.    The conduct referred to above constitute numerous intentional misrepresentations,

concealments and/or omissions of fact by Defendants.

         54.    The misstatements, concealments and/or omissions as to stealing of Plaintiff’s

members or partners.

         55.    Defendant made the above-described misrepresentations, concealments and/or

omissions of material fact with full knowledge of their falsity and/or with reckless disregard of the

truth.



                                                  7
               Case 1:21-cv-01094 Document 1 Filed 02/08/21 Page 8 of 11




        56.     Defendant    intended    that   the   Plaintiff   rely   upon   the   aforementioned

misrepresentations, concealments and/or omissions.

        57.     Plaintiff reasonably relied on Defendant’s intentional misrepresentations,

concealments or omissions.

        58.     As a result of the Defendant’s conduct, Plaintiff was injured for which he is entitled

to recover actual, compensatory and punitive damages.

        59.     The above-mentioned acts were committed by Defendant willfully, wantonly and

with reckless disregard of the rights of the Plaintiff, for which Plaintiff requests punitive damages.

                                           COUNT VII
                                        Unjust Enrichment

        60.     The Plaintiff repeats and realleges each and every allegation above and incorporates

same herein.

        61.     This Cause of Action is asserted for restitution of Plaintiff’s funds based upon

common law unjust enrichment.

        62.     Plaintiff’s money and merchandise and program were converted by Defendant for

his benefit.

        63.     By unjustly retaining Plaintiff’s funds, Defendants were unjustly enriched.

        64.     Defendants obtained the benefit of Plaintiff’s money and did not return said funds,

though duly demanded.




                                                  8
              Case 1:21-cv-01094 Document 1 Filed 02/08/21 Page 9 of 11




                                          COUNT VIII
                                 Declaratory Judgment/Injunction

        65.     Plaintiff repeats and re-alleges each and every allegation made in the paragraphs

above and incorporates same herein as if fully set forth.

        66.     Defendants’ conduct continues unabated and continues to significantly adversely

affect the Plaintiffs’ aforesaid business and reputation.

        67.     An actual and justiciable controversy exists as between the parties.

        68.     A declaratory judgment would serve a useful purpose in clarifying or settling the

legal issues herein set forth and would finalize the controversy and offer relief from uncertainty.

        69.     Much of the harm resulting from the Defendants’ malicious conduct and statements

have resulted, and will continue to result, in irreparable harm.

        70.     Plaintiffs have set forth a basis to determine that they will likely succeed on the

merits related to this action.

        71.     The balance of equities militates in favor of the granting the Plaintiff declaratory

and/or injunctive relief.

        72.     Defendants should be enjoined from engaging in any further or prospective damage

to Plaintiff as herein stated.

        73.     Defendants should be enjoined to withdraw and/or otherwise retract those

defamatory statements.

                                            COUNT IX
                                            Accounting

        74.     By virtue of the Agreement between the parties and law, and by the aforementioned

wrongful acts, Plaintiff demands a full, unfettered and timely accounting for all transactions and/or



                                                  9
               Case 1:21-cv-01094 Document 1 Filed 02/08/21 Page 10 of 11




monies collected and expended by Defendants pursuant to the Agreement and transactions stated

herein.

          WHEREFORE, Plaintiff demands judgment against the Defendants, for actual,

consequential, incidental, statutory and punitive damages and injunctive relief as follows:

          i.     Actual damages in a sum of money to be determined at trial though exceeding

                 $700,000;

      ii.        Compensatory and consequential damages in an amount to be determined at trial

                 under the applicable causes of action;

     iii.        Punitive damages based on Defendants’ knowing and willful misrepresentations

                 pursuant to Plaintiff’s fraud claims;

      iv.        Injunctive Relief as to Defendant’s ongoing conduct;

      v.         An Accounting of all profits and losses by records maintained by Defendants;

      vi.        Interest, costs, disbursements and attorneys’ in the action;

     vii.        Such other relief as the court may deem just proper.

Dated: New York, New York
       February 8, 2021

                                                THE LINDEN LAW GROUP, P.C.
                                                Jeffrey Benjamin
                                                By:    Jeffrey Benjamin, Esq.
                                                Attorneys for Plaintiff
                                                5 Penn Plaza, 23rd Floor
                                                New York, NY 10001
                                                (212) 835-1532




                                                  10
Case 1:21-cv-01094 Document 1 Filed 02/08/21 Page 11 of 11
